Citation Nr: 1018317	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for a respiratory 
disability including sinus, lung, throat, and headache with 
loss of concentration, to include the question of whether the 
reduction in the disability evaluation from 30 percent to 
zero percent as of November 1, 2007 was proper.

2.  Entitlement to a compensable evaluation for a back pain 
condition, to include the question of whether the reduction 
in the disability evaluation from 20 percent to zero percent 
as of November 1, 2007 was proper.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February to June of 
2002 and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 rating decision issued 
by the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran appeared for a Travel 
Board hearing in October 2009.  The Board subsequently 
remanded this case in January 2010.


FINDINGS OF FACT

1.  For both service-connected disabilities, the prior 
compensable evaluations were in effect for less than five 
years as of the effective date of the November 1, 2007 
reductions, and the Veteran had previously been notified of 
her right to submit additional evidence and appear for a 
hearing.

2.  The recent medical evidence of record confirms an absence 
of significant upper respiratory symptoms, such as polyps, 
greater than 50-percent obstruction of nasal passage on both 
sides of the nose, or complete obstruction on one side.

3.  While recent medical evidence of record shows significant 
improvement in the Veteran's low back symptoms, particularly 
in terms of range of motion, there is evidence of tenderness, 
guarding, and pain on extremes of thoracolumbar motion.



CONCLUSIONS OF LAW

1.  The reduction in the disability evaluation for a 
respiratory disability including sinus, lung, throat, and 
headache with loss of concentration was proper, and the 
criteria for a compensable evaluation have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7, 4.31, 4.97, 
Diagnostic Codes 6521 and 6522 (2009).

2.  The reduction in the disability evaluation for a back 
pain condition was proper only to the extent that a reduction 
to 10 percent was warranted; the criteria for a restoration 
to 10 percent, but not higher, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations: disability ratings and 
reductions

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the Veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated, and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action, 
furnished detailed reasons for the proposal, and given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b).  That section provides that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
The provisions of 38 C.F.R. § 3.344(c), however, specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that for ratings in effect for less than five 
years, reduction is warranted if the evidence shows 
improvement.

Where a rating reduction was made without observance of law, 
the reduction must be vacated and the prior rating restored.  
Schafrath v. Derwinski, 1 Vet. App. at 595.

II.  Respiratory disorder

With regard to the Veteran's service-connected respiratory 
disorder, the RO has considered the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Codes 6521 and 6522.  Under Diagnostic 
Code 6521, a 50 percent evaluation is assigned for injuries 
to the pharynx, with stricture or obstruction of pharynx or 
nasopharynx; the absence of soft palate secondary to trauma, 
chemical burn, or granulomatous disease; or paralysis of soft 
palate with swallowing difficulty (nasal regurgitation) and 
speech impairment.  Under Diagnostic Code 6522, a 10 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent evaluation is in order in cases with 
polyps.

In December 2004, the RO granted service connection for a 
respiratory disorder, to include sinus, lung, throat, and 
headache, and assigned a 30 percent evaluation as of June 
2004.  This evaluation was based upon an August 2004 VA 
examination showing nasal polyps in both nostrils that 
obstructed approximately 25 percent of air flow.  

The Veteran was reexamined by VA in January 2007.  At the 
time of this examination, she reported no interference with 
breathing through the nose, purulent discharge, dyspnea at 
rest or on exertion, or periods of incapacitation.  Upon 
examination, no nasal obstruction was observed.  The 
impression was apical pleural thickening, resolved with a 
negative purified protein derivative (PPD), unknown etiology 
on initial film in 2004 and not confirmed on current films.  

Based on these findings, notably the absence of polyps and 
nasal obstruction, the RO proposed decreasing the Veteran's 
evaluation to zero percent in a January 2007 rating action.  
In the same month, she was notified of this proposal and of 
her right to appear for a hearing and to submit additional 
evidence in the next 60 days.  The RO subsequently received 
VA treatment records, with treatment for nasal congestion and 
with Flonase noted in January 2007, as well as several lay 
statements from the Veteran.  In August 2007, the RO 
effectuated the Veteran's rating reduction as of November 1, 
2007.  

The Board finds that the RO's rating reduction in this case 
was proper.  With regard to Diagnostic Code 6521, the January 
2007 VA examination clearly showed improvement over the 
findings from August 2004 in terms of the absence of 
obstruction or polyps.  The January 2007 letter met the 
criteria of 38 C.F.R. § 3.105(e), and the contemporaneous 
evidence received prior to the August 2007 rating decision in 
no way showed that the criteria for a compensable evaluation 
under Diagnostic Code 6522 had been met.  The Board does note 
that one earlier private treatment record, from December 2006 
and received prior to the reduction, showed a shift in the 
septum "left to right with 75% obstruction," and the 
Veteran was recommended to have a septoplasty.  However, 
these findings conflict markedly with the later January 2007 
VA examination findings, and the Board notes that this record 
dates from a period during which the 30 percent evaluation 
actually remained in effect.  It accordingly provides no 
basis for restoration of that evaluation.  Moreover, the 30 
percent disability evaluation had been in effect for less 
than five years at the time of the reduction.  

The remaining question is whether there exists a basis for a 
compensable evaluation subsequent to November 1, 2007.  In 
this regard, the Veteran's nasal disability was addressed in 
the report of a June 2009 VA orthopedic examination.  The 
examination report reflects that the Veteran denied any 
subjective respiratory complaints, and a physical examination 
of the respiratory system was within normal limits, except 
for intercostal pain of the lungs.  The examiner acknowledged 
that there was no evidence of any respiratory complaints per 
se.  In other words, there is nothing in this examination 
report to support a compensable evaluation.

The Board has considered other potentially applicable rating 
criteria and is aware that the Veteran's service-connected 
disability encompasses headaches, and VA records beginning in 
February 2009 show complaints of headaches.  There is no 
evidence, however, of headaches severe enough to be 
commensurate to characteristic prostrating attacks averaging 
one in two months over the last several months, as would 
warrant a 10 percent evaluation.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  As to sinus problems, the evidence is 
similarly negative for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment; or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, as 
would warrant a 10 percent evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514.  Finally, the Veteran was treated 
for dyspnea on multiple occasions in 2009, but the records of 
this treatment address the functioning of the lungs.  There 
is no indication whatsoever of any upper respiratory (i.e., 
ear, nose, or throat) contribution to the Veteran's symptoms.

Overall, the evidence does not support the Veteran's claim 
for a compensable evaluation for a respiratory disability 
including sinus, lung, throat, and headache with loss of 
concentration, to include the question of whether the 
reduction in the disability evaluation from 30 percent to 
zero percent was proper, and the claim must be denied.  
38 C.F.R. §§ 4.3, 4.31.




III.  Back pain condition

Under a general formula for evaluating spine disorders 
(38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242), a 10 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

The Board is also aware of the criteria of Diagnostic Code 
5243, concerning intervertebral disc syndrome, but there is 
no evidence of intervertebral disc syndrome in the present 
case.

In December 2004, the RO granted service connection for back 
pain and assigned a 20 percent evaluation as of June 2004.  
This evaluation was based upon an August 2004 VA examination 
showing, among other findings, a combined range of motion of 
180 degrees and a progression of pain with exercise.

The Veteran was reexamined by VA in January 2007.  At the 
time of this examination, she reported intermittent low back 
pain two to three times per week, lasting for up to one day.  
There were no effects of the condition on daily activities.  
The examination revealed forward flexion of the thoracolumbar 
spine to 90 degrees, with all other motions to 20 degrees.  
There was no evidence of painful motion, spasm, weakness, 
tenderness, or additional limitation on account of such 
symptoms as pain or fatigue.  X-rays revealed a transitional 
vertebral body (L6) that was sacralized on the left and 
lumbarized on the right, five non-rib-bearing lumbar 
vertebral bodies, and a posterior fusion defect of the sixth 
lumbar segment that was of no clinical significance.  The 
impression was of mechanical low back pain, with no residual 
functional impairments.

Based on these findings, notably the range of motion findings 
and the absence of pain-related symptoms, the RO proposed 
decreasing the Veteran's evaluation to zero percent in a 
January 2007 rating action.  In the same month, she was 
notified of this proposal and of her right to appear for a 
hearing and to submit additional evidence in the next 60 
days.  The RO subsequently received VA treatment records, 
indicating use of Ibuprofen for the back in April 2007; and 
objective findings of diffuse guarding in thoracolumbar 
paraspinals, with tenderness and tightness (right greater 
than left) in May 2007.  In August 2007, the RO effectuated 
the Veteran's rating reduction as of November 1, 2007.  

The Board does not dispute the reduction in the Veteran's 
disability evaluation to a level below 20 percent, as the 
criteria for a 20 percent evaluation were clearly not met as 
of November 1, 2007.  Indeed, the Veteran's back disability 
was asymptomatic upon examination at the time of the January 
2007 VA examination.  The Board also notes that the 
procedural requirements of 38 C.F.R. § 3.105(e) were met in 
this case, and the 20 percent disability evaluation had been 
in effect for less than five years at the time of the 
reduction.  

At the same time, the Board finds that the RO should have 
more carefully considered the findings from the May 2007 VA 
outpatient treatment record.  The evidence of guarding and 
tenderness is entirely consistent with the criteria for a 10 
percent evaluation, and it is the view of the Board that the 
evaluation reduction was proper only to the extent that a 
reduction to a 10 percent evaluation was warranted as of 
November 1, 2007.  

The Board further finds that the results of a subsequent June 
2009 VA examination underscore that a 10 percent evaluation 
remains warranted.  While this examination revealed a 
combined range of thoracolumbar spine motion of 250 degrees 
and no evidence of tenderness or most other objective 
symptoms, the examiner did note that there was pain at the 
end of range of motion testing and that range of motion was 
limited by pain.  These objective pain findings, 
notwithstanding the absence of other significant 
symptomatology, would support a minimum compensable 
evaluation of 10 percent.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board 
further notes that the examiner, in rendering a diagnosis, 
noted mechanical back pain with a recent fall and 
exacerbation causing increased pain and mild functional 
impairment.

Accordingly, while the Board agrees that a reduction from the 
prior 20 percent level was appropriate as of November 1, 
2007, the evidence supports a 10 percent evaluation, rather 
than a zero percent evaluation, from that date.  To this 
extent only, the appeal is granted.  38 C.F.R. §§ 4.3, 4.31.

IV.  Further rating considerations 

With regard to both of the cited service-connected 
disabilities, the Board finds that there is no further basis 
for a "staged" rating pursuant to Hart.  Rather, the 
symptomatology shown upon examination during the period 
beginning on November 1, 2007 has been essentially consistent 
and fully contemplated by the assigned disability ratings.

Moreover, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated any hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran confirmed during her June 2009 VA 
examination that she was employed as a social worker and had 
not lost time from work.  As such, this case clearly does not 
raise a claim of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. 
App. 447, 454 (2009).  

V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The present appeal arose from a reexamination of the Veteran 
for rating purposes in January 2007.  As noted above, the 
notification procedures of 38 C.F.R. § 3.105(e) concerning 
rating reductions were followed in this case, with a rating 
reduction proposal letter issued to the Veteran in January 
2007.  In the appealed August 2007 rating decision and the 
March 2008 Statement of the Case, the reasons for the rating 
reduction and the assignment of the November 1, 2007 
effective date were explained to her.  In July 2009, the 
Veteran was fully informed of VA's practices in assigning 
disability evaluations, and the provisions of Diagnostic 
Codes 5237, 6521, and 6522 were included.  The Veteran's 
appeal was subsequently readjudicated in Supplemental 
Statements of the Case furnished in August 2009 and March 
2010.  The Board finds that this extensive course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has obtained 
records corresponding to all treatment for the claimed 
disorders described by the Veteran.  Additionally, the 
Veteran was afforded two VA examinations during the pendency 
of this appeal that were fully adequate for the purpose of 
ascertaining the symptoms and severity of her service-
connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Finally, there has been full compliance with the January 2010 
remand, insofar as the readjudication of the Veteran's claims 
in a March 2010 Supplemental Statement of the Case included 
consideration of the propriety of the noted rating 
reductions.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a compensable evaluation for a respiratory 
disability including sinus, lung, throat, and headache with 
loss of concentration, to include the question of whether the 
reduction in the disability evaluation from 30 percent to 
zero percent as of November 1, 2007 was proper, is denied.

A partial rating restoration, of a 10 percent evaluation for 
a back pain condition as of November 1, 2007, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


